Order entered March 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01297-CR

                            LARRY O'NEAL HALEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F05-72800-Q

                                          ORDER
       Before the Court is Larry O’Neal Haley’s January 31, 2013 Motion for Extension of

Time to File Appellant’s Motion for Rehearing. We GRANT the motion. Any motion for

rehearing shall be filed by Haley on or before 5:00 p.m. on March 24, 2013.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE